Name: 97/33/EC: Council Decision of 17 December 1996 amending Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed- producing crops and on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  technology and technical regulations;  marketing;  cooperation policy
 Date Published: 1997-01-16

 Avis juridique important|31997D003397/33/EC: Council Decision of 17 December 1996 amending Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed- producing crops and on the equivalence of seed produced in third countries Official Journal L 013 , 16/01/1997 P. 0031 - 0032COUNCIL DECISION of 17 December 1996 amending Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (97/33/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), and in particular Article 16 (1) thereof,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (2), and in particular Article 16 (1) thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), and in particular Article 16 (1) thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (4), and in particular Article 15 (1) thereof,Having regard to the proposal from the Commission,Whereas, in Decision 95/514/EC (5) it has been determined for a limited period that field inspections carried out in certain third countries on seed-producing crops of certain species satisfies the conditions laid down in Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC; whereas in Decision 95/514/EC it has also been determined that seed of certain species produced in certain third countries was equivalent to corresponding seed produced in the Community;Whereas Decision 95/514/EC will expire on 31 December 1996; whereas a new decision is therefore necessary;Whereas, in this Decision, reference to the OECD schemes for the varietal certification of seed moving in international trade was made as one of the bases for Community equivalence;Whereas in 1995 a system of alternative seed certification was included in these schemes as an experiment;Whereas, the results of this experiment have not yet been evaluated;Whereas, in these circumstances, it appears desirable to ensure continuation of the equivalence, but to limit it, to a further period of 12 months,HAS ADOPTED THIS DECISION:Article 1 In Article 6 of Decision 95/514/EC '31 December 1996` shall be replaced by '31 December 1997`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 December 1996.For the CouncilThe PresidentI. YATES(1) OJ No 125, 11. 7. 1966, p. 2290/66. Directive as last amended by the 1994 Act of Accession.(2) OJ No 125, 11. 7. 1966, p. 2298/66. Directive as last amended by Commission Directive 96/18/EC (OJ No L 76, 26. 3. 1996, p. 21).(3) OJ No 125, 11. 7. 1966, p. 2309/66. Directive as last amended by Commission Directive 95/6/EC (OJ No L 67, 25. 3. 1995, p. 30).(4) OJ No L 169, 10. 7. 1969, p. 3. Directive as last amended by Commission Directive 96/18/EC (OJ No L 76, 26. 3. 1996, p. 21).(5) OJ No L 296, 9. 12. 1995, p. 34. Decision as last amended by Commission Decision 96/217/EC (OJ No L 72, 21. 3. 1996, p. 37).